COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-329-CV


MARTIN BARNES, MAXIE GABLE,                                     APPELLANTS
AND GEORGE PERSLEY

                                        V.

BNSF RAILWAY COMPANY                                               APPELLEE

                                    ----------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellants’ Amended Motion To Dismiss.”

Although appellee BNSF Railway Company opposes appellants’ motion, appellee

has not filed a notice of appeal. See Tex. R. App. P. 25.1(c). Accordingly, it

is the court’s opinion that “Appellants’ Amended Motion To Dismiss” should be

granted; therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).




      1
           See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM




PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 25, 2010




                                      2